In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (U.S. Publication 2006/0116550, hereinafter “Noguchi”; now U.S. Issued Patent 7,582,056) and in further view of Ueno et al. (U.S. Publication 2004/0215060, hereinafter “Ueno”).
As to Claims 1 and 15, Noguchi discloses an endoscope system (100) in [0040] and Fig. 3 comprising:
an insert tube (23) in [0041] comprising a first connector (40) in [0050] and Fig. 5, a first controller (35) in [0048] and (65) in [0066] shown in Fig. 4; and
a handle (24) in [0041] comprising a second connector (42) in [0053] and Fig. 5 and a second controller, the second connector electronically connecting to the first connector, the second controller (63) in [0065] and (65) in [0066] shown in Fig. 4.
However, Noguchi does not specifically disclose parameters and insert-tube data. Ueno teaches in the analogous field of endeavor of endoscopes with disconnectable plurality of different insertion tubes (2A, 2B) and [0209] wherein a first parameter and an insert-tube data “model information” in [0094] are stored in a scope ID generation section (41) in [0094] and Fig. 1 such that a controller “model detection circuit” (42) in [0094] receiving the first parameter to generate at least one first control signal “control signals” in [0095] to the first controller to control the insert tube. It would have been obvious to one of ordinary skill in the art to provide the endoscope system of Noguchi with a first parameter and insert-tube data via a scope ID generation section as taught by Noguchi in order to fulfill the same function with predictable results in attaching various insert tubes disconnectable with a handle to maintain proper function and to facilitate cleaning (Noguchi, [0009]-[0010]). 
As to Claim 2, Noguchi in view of Ueno discloses the endoscope system of claim 1, wherein Ueno also teaches that the insert tube further comprises a plurality of function modes (according to various characteristics in [0095]), the function modes correspond to the first parameter and the insert-tube data, respectively, and the second controller selects via setting switch (43) in [0095] one of the function modes in accordance with the first control signal.
As to Claims 3, 6, and 16, Noguchi in view of Ueno discloses the endoscope system of claim 2, wherein the insert tube further comprises a distal section “distal-end portion 29” in [0047] and Fig. 3, a bending section “bending portion” in [0048] and an extending section (26a, 26b, 27, 28) in [0078], the distal section, the bending section and the extending section connect with each other to form an insert portion “inserting portion 21” in [0047], the insert portion connects to the first connector, at least one the function mode corresponds to the bending section, and the bending section performs the corresponding function mode in accordance with the first control signal of the second controller.
As to Claims 4, 8, and 18, Noguchi in view of Ueno discloses the endoscope system of claim 2, wherein the endoscope system further comprises a camera module (31) in [0047] comprising a camera (a CCD being a camera that captures images) and a sensor (a CCD having photo-sensitive elements), the insert tube comprises a distal section “distal-end portion 29” in [0047] and Fig. 3, the camera module is disposed in the distal section, at least one the function mode corresponds to the camera module (the camera module being driven during normal operation in the function mode), and the camera and the sensor perform the corresponding function mode in accordance with the first control signal of the second controller (when the scope ID is identified).
As to Claim 5 and 11, Noguchi in view of Ueno discloses the endoscope system of claim 2, wherein Ueno teaches the insert-tube data comprises a capture resolution, a field of vision, a range of (“characteristics of an endoscope model” in [0095]).
As to Claims 7 and 17, Noguchi in view of Ueno discloses the endoscope system of claim 6, wherein Ueno teaches the endoscope system further comprises a plurality of the insert tubes (2A, 2B) and [0209], the insert portions of each insert tube have an inner diameter, the inner diameters of the insert portions of the insert tubes are the same or different from each other, and the lengths of the insert tubes are the same or different from each other (combining the same and different forming all possibilities).
As to Claims 9 and 19, Noguchi in view of Ueno discloses the endoscope system of claim 8, wherein Ueno teaches the endoscope system further comprises a plurality of the insert tubes (2A, 2B) and [0209], each camera has a field of vision, the field of visions of the cameras are the same or different from each other, and the sensors of the camera modules are the same or different from each other (combining the same and different forming all possibilities).
As to Claims 10 and 20, Noguchi in view of Ueno discloses the endoscope system of claim 1 wherein the handle selectively connects to one of the insert tubes as shown in Fig. 3, and also wherein Ueno teaches the endoscope system further comprises a plurality of the insert tubes (2A, 2B) and [0209], a portion of the first parameters of the insert tubes are the same or the first parameters of the insert tubes are different from each other, and a portion of the insert-tube data of the insert tubes are the same or the insert-tube data of the insert tubes are different from each other (combining the same and different forming all possibilities).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 10034600 cited to show similar parameters and insert-tube data in (17a) in Fig. 1.  8979741, 8690765, 8537210, 8137265, and 20040171913 are cited to show different modes. The prior art should be considered to define the claims over the art of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795